Citation Nr: 0312189	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Stephen M. Stepper, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The deceased served with the New York Army National Guard and 
had various periods of active duty.  He died in March 1981.  
The appellant is the deceased's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to 
dependency and indemnity compensation, effective August 1, 
1997.  The appellant appealed the claim as to the effective 
date assigned.


REMAND

This case has been before the Board previously.  In an August 
1999 decision, the Board denied an effective date earlier 
than August 1, 1997, for the award of dependency and 
indemnity compensation.  The appellant appealed the decision 
to The United States Court of Appeals for Veterans Claims 
(the Court).  The Secretary of the Department of Veterans 
Affairs and the appellant (the parties) filed a joint motion 
to vacate the August 1999 decision and remand for further 
development, which the Court granted in February 2000.  In 
the joint motion for remand, the parties agreed VA had been 
placed on notice that the appellant had received a lump-sum 
payment from the Social Security Administration in 1981 and 
should attempt to obtain the records upon which the lump-sump 
payment was based.

In July 2000, the Board remanded this claim in compliance 
with the joint motion for remand.  In October 2000, the RO 
continued the denial of an earlier effective date.  In 
February 2001, the Board denied an effective date earlier 
than August 1, 1997, for the award of dependency and 
indemnity compensation.  The appellant appealed the decision 
to the Court.  In December 2002, the Court vacated the 
February 2001 decision and remanded the claim for an earlier 
effective date for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.

In June 2002, while the case was pending before the Court, it 
ordered the parties to file supplemental memoranda of law on 
questions involving 38 U.S.C. §§ 7722(c) and (d), 5110(d)(1), 
and 503(a).  In an August 2002 response to the Court order, 
the Secretary of the Department of Veterans Affairs called 
into question the appellant's underlying eligibility to 
dependency and indemnity compensation benefits.  
Specifically, he noted that evidence discovered while 
attempting to respond to the Court's June 2002 order 
indicated that the deceased most likely was not on "active 
duty" at the time of his death.  The evidence discovered is 
discussed in detail in the "Appellee's Response to Court 
Order Dated June 13, 2002" (pages 3-7).  As the issue of 
whether the appellant is entitled to these benefits has been 
raised by the Secretary, the Board finds that such issue must 
be explored, and therefore the claim must be remanded for 
additional development and adjudicative action.

Additionally, as a result of the findings made by the Court 
in the December 2002 decision, the Board must remand the 
appellant's claim for the development articulated in the 
decision.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(once a matter has been decided by an appellate court, the 
lower tribunal "is without power to do anything which is 
contrary to either the letter or spirit of the mandate 
construed in light of the opinion of the court deciding the 
case." (quoting City of Cleveland v. Federal Power 
Commission, 182 U.S. App. D.C. 346, 561 F.2d 344, 346 (D.C. 
Cir. 1977))).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should review the evidence of 
record and obtain any additional evidence 
it deems necessary and make a formal 
determination as to whether the deceased 
had qualifying service for dependency and 
indemnity compensation benefits.

2.  Regardless of the determination of 
the underlying dependency and indemnity 
compensation benefits, the RO should 
obtain the Social Security Administration 
forms used in 1981 for all applications 
for survivor's benefits and ask to have 
copies of those applications.  The RO 
should also ask the Social Security 
Administration to indicate whether, in 
1981, when a claimant submitted an 
application for survivor's benefits, it 
included a claim for all survivor's 
benefits available to the claimant.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than August 1, 
1997, for the award of dependency and 
indemnity compensation benefits.  The RO 
should include a discussion of the 
applicable VA Manual M21-1 provisions of 
6.05 and 26.01(h) in its discussion.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


